ORDER OF INTERIM SUSPENSION
On December 5, 2002, the Disciplinary Commission filed a Verified Complaint for Disciplinary Action against the respondent, John Millard Beck, therein alleging that he neglected a client's contemplated bankruptcy action. On October 17, 2008, the Disciplinary Commission filed a Motion for Interim Suspension pursuant to Ind. Admission and Discipline Rule 28(11.1)(b), therein asking this Court to suspend the respondent due to his inability to "adequately represent[] his clients." Specifically, the Commission alleges that the respondent's current medical condition is such that he cannot adequately represent his clients or communicate with them or the courts. On November 4, 2003, the respondent filed a response.
This Court now finds that, upon the record now before us, the continuation of the practice of law by the respondent during the pendency of these disciplinary proceedings may pose a substantial threat of harm to the public, clients, potential clients, or the administration of justice and that such conduct would subject the respondent to sanctions under Admis.Disc.R. 28. Accordingly, we find that he should be suspended from the practice of law in this state, pursuant to Admis.Disc.R. 28(11.1)(b), pending final hearing of this disciplinary proceeding.
IT IS, THEREFORE, ORDERED that the respondent, John Millard Beck, is *1048hereby suspended from the practice of law in this state, effective immediately, pending final hearing of these disciplinary proceedings or further order of this Court.
The Clerk of this Court is directed to forward notice of this order to the respondent or his attorney, to the Indiana Supreme Court Disciplinary Commission, to the Hon. James W. Rieckhoff, and to all entities listed in Admis.Dise.R. 28(8)(d), governing suspension.
All Justices concur.